DETAILED ACTION
Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 02/03/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 4 recite the limitation "the searched image".  There is insufficient antecedent basis for this limitation in the claim. The claims will be further examined on the merits under the assumption that “the searched image” refers to any of the “images” referenced in Claim 2.
Claim 10 recites the limitation " the hit intersections".  There is insufficient antecedent basis for this limitation in the claim. The claims will be further examined on the merits under the assumption that “the hit intersections” refers to any selected “intersection”.

Claim Rejections - 35 USC § 101
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims are either directed to a method or apparatus, which is one of the statutory categories of invention.
(Step 1: YES)

The examiner has identified Claim 1 as the claim which represents the claimed invention for analysis and is similar to independent Claims 18 & 20. Claim 1 recites the following limitations (additional elements emphasized in bold are considered to be parsed from the remaining abstract idea):
A method for determining a route, comprising: acquiring route description information input by a user, and acquiring a route contour with the route description information; matching the route contour in road network data to obtain the route matched with the route contour, so as to generate recommended routes, wherein this step specifically comprises: extracting intersection points in the route contour, each of which is formed by intersecting at least two lines; selecting one of the intersection points, and querying the road network data using a corresponding angle sequence of the selected intersection point in the route contour, so as to obtain intersections matched with the selected intersection point as candidate intersections; traversing the candidate intersections, fixedly mapping the selected intersection point to the positions of the candidate intersections, equally scaling the route contour in the road network data, and recording mapped road information if all lines of the route contour are mapped onto connected roads; and generating the recommended routes with the recorded road information.

Under broadest reasonable interpretation, this claim covers performance of the limitations as a mental process (concepts performed in the human mind ) of matching a contour with roads of a similar shape on a map. 
If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as concepts performed in the human mind, then it falls within the "mental process" grouping of abstract ideas. 

Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" ( or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally Linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). The road network data in Claim 1 are just generic computer components. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application. 
(Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. 
(Step 2B: NO. The claims do not provide significantly more)

The dependent Claims 2-17 & 19 further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements (including interface claim 14 – generic computer components; tab components in claim 15 – generic computer components; navigation component and track recording component in claim 17 – generic computer components) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US20190063926) in view of Minamihashi (JP5706634) further in view of Oohashi (US20100217524).

Claim 1:
Xu explicitly teaches:
A method for determining a route, comprising:
(Xu) – “A route recommendation method, an electronic device, and an graphical user interface are disclosed. In an embodiment a route recommendation method includes obtaining a specified route shape, obtaining specified map information, determining at least one route that is in the map information and matches the route shape and recommending the at least one route to a user of the electronic device.” (Abstract)

acquiring route description information input by a user, and acquiring a route contour with the route description information;
(Xu) – “A fourth aspect of the embodiments of the present disclosure discloses a graphical user interface of an electronic device, where the electronic device includes a display, an input apparatus, an output apparatus, a memory, and a processor that is configured to execute one or more application programs stored in the memory, and the graphical user interface includes at least two display areas to:” (Para 0058)
“detect an input instruction in a second display area, where the input instruction includes an entered route shape” (Para 0060)
“in response to the input instruction, map, in the specified map information, at least one route matching the route shape.” (Para 0061)

matching the route contour in road network data to obtain the route matched with the route contour, so as to generate recommended routes, 
(Xu) – “in response to the input instruction, map, in the specified map information, at least one route matching the route shape.” (Para 0061)
“103. The electronic device determines at least one route that is in the map information and matches the route shape.” (Para 0105)
“104. The electronic device recommends the at least one route to a user of the electronic device.” (Para 0114)


querying the road network data [using a corresponding angle sequence of the selected intersection point in the route contour, so as to obtain intersections matched with the selected intersection point as candidate intersections];
(Xu) – “in response to the input instruction, map, in the specified map information, at least one route matching the route shape.” (Para 0061)
“103. The electronic device determines at least one route that is in the map information and matches the route shape.” (Para 0105)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.


traversing [the candidate intersections], fixedly mapping [the selected intersection point] to the positions [of the candidate intersections], 
(Xu) – “after the electronic device determines the matched at least one route, the electronic device may map the at least one route in the map information, further determine the target route from the mapped at least one route according to the preset rule or the user selection, and record the workout track of the user.” (Para 0130)
“the electronic device may further correct the recorded workout track. Generally, the recorded workout track is recorded according to an actual workout route of the user. There may be a difference between the workout track and a specified workout route to some extent. After the electronic device corrects the recorded workout track, the recorded workout track can better match the specified workout route shape, so that a presented workout track is better-looking, and user experience is improved. Specifically, that the workout track matches the specified workout route shape may be understood as follows: A matching degree between the workout track and the specified route shape is greater than a preset matching degree” (Para 0131)

equally scaling the route contour in the road network data, and 
(Xu) - “the electronic device may further correct the recorded workout track. Generally, the recorded workout track is recorded according to an actual workout route of the user. There may be a difference between the workout track and a specified workout route to some extent. After the electronic device corrects the recorded workout track, the recorded workout track can better match the specified workout route shape, so that a presented workout track is better-looking, and user experience is improved. Specifically, that the workout track matches the specified workout route shape may be understood as follows: A matching degree between the workout track and the specified route shape is greater than a preset matching degree” (Para 0131)
Examiner Note: matching degree corresponds to scaling

recording mapped road information if all lines of the route contour are mapped onto connected roads; and
(Xu) – “after the electronic device determines the matched at least one route, the electronic device may map the at least one route in the map information, further determine the target route from the mapped at least one route according to the preset rule or the user selection, and record the workout track of the user.” (Para 0130)
“the electronic device may further correct the recorded workout track. Generally, the recorded workout track is recorded according to an actual workout route of the user. There may be a difference between the workout track and a specified workout route to some extent. After the electronic device corrects the recorded workout track, the recorded workout track can better match the specified workout route shape, so that a presented workout track is better-looking, and user experience is improved. Specifically, that the workout track matches the specified workout route shape may be understood as follows: A matching degree between the workout track and the specified route shape is greater than a preset matching degree” (Para 0131)

generating the recommended routes with the recorded road information.
(Xu) – “in response to the input instruction, map, in the specified map information, at least one route matching the route shape.” (Para 0061)
“103. The electronic device determines at least one route that is in the map information and matches the route shape.” (Para 0105)
“104. The electronic device recommends the at least one route to a user of the electronic device.” (Para 0114)

Xu does not explicitly teach:
wherein this step specifically comprises: extracting intersection points in the route contour, each of which is formed by intersecting at least two lines; selecting one of the intersection points, and… using a corresponding angle sequence of the selected intersection point in the route contour, so as to obtain intersections matched with the selected intersection point as candidate intersections… the candidate intersections… the selected intersection point… of the candidate intersections

Minamihashi, in the same field of endeavor teaches:
wherein this step specifically comprises: extracting intersection points in the route contour, each of which is formed by intersecting at least two lines;
(Minamihashi) – “The present invention relates to a route intersection extraction system and a guidance map generation system used for map data such as navigation.” (Para 0001)
“The road table includes a road figure ID for identifying a figure shape indicating the shape of the road, a road ID given to uniquely identify the road, and an intersection coordinate indicating coordinates of an intersection on the road ID road. Road network information consisting of line segment row passing point coordinates as coordinate points constituting a road center line which is a center line in the road, and road attribute information indicating the name of the road, the width of the road, the number of lanes, etc.” (Para 0021)
Examiner Note: Per BRI, any intersection comprises at least two lines intersecting.

selecting one of the intersection points, and … the selected intersection point
(Minamihashi) – “In the case of the navigation system, when the destination of the route guidance is the building T1, the intersection CR1 closest to the building T1 is selected” (Para 0027)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the route recommendation method of Xu with the Intersection extraction system of Minamihashi. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “providing an extraction system and a guidance map generation system.” (Minamihashi Para 0009)

Minamihashi does not explicitly teach:
using a corresponding angle sequence of the selected intersection point in the route contour, so as to obtain intersections matched with the selected intersection point as candidate intersections… the candidate intersections… of the candidate intersections

Oohashi, in the same field of endeavor teaches:
using a corresponding angle sequence of the selected intersection point in the route contour, so as to obtain intersections matched with the selected intersection point as candidate intersections… the candidate intersections… of the candidate intersections
(Oohashi) – “The map data file 51 stores map data, road data, destination data, guidance point data, and other data as various data required for map display, route searching, and route guidance in navigation.” (Para 0040)
 “The road data includes node data and link data, which are data relating to roads such as road locations and types, the number of vehicle lanes, and connection relationships between roads, as well as a road width and narrow angle branching information that specifies when a branching road is a narrow angle branching used in the present example. The road data is used in route searching and map matching, and also used when a travel route found is displayed superimposed on the map data. The node data represents geographical coordinate data of nodes that are used for route searches on maps. For example, connection points of roads such as intersections are represented by nodes, and roads between connection points (that is, non-branching areas of roads) are expressed by links. Thus, the node data also functions as route data that represents route connection relationships … The node data includes intersection nodes that are always set for intersections, and auxiliary nodes that may be secondarily set at characteristic points between intersections (e.g. points that specify the start, middle and end of curves, points where the elevation changes, and the like).” (Para 0041)
“The navigation device detects the current position using the current position detection device 10, reads map information relating to the periphery of the current position from the map data file 51 in the information storage device 50, and displays the read map information on the display 42. When a destination is input through the input device 41, the information processing control device 20 searches for (calculates) a plurality of travel route candidates from the current position to the destination and displays the travel route candidates on the map displayed on the display 42.” (Para 0074)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the route recommendation method of Xu with Navigation device of Oohashi. One of ordinary skill in the art would have been motivated to make these modifications because “matching to the correct road after passing a narrow angle branching is difficult using dead reckoning navigation alone.” (Oohashi Para 0027)

Claim 2:
Xu in combination with the references relied upon in Claim 1 teach those respective limitations. Xu further teaches:
wherein the acquiring route description information input by a user, and acquiring a route contour with the route description information comprises: acquiring a route contour track drawn by the user, and acquiring the route contour using the route contour track; or acquiring an image which is imported by the user and contains pattern data, and extracting a contour from the pattern data as the route contour; or acquiring a route description text input by the user, analyzing the route description text to obtain route shape information, searching an image containing pattern data using the route shape information, and extracting a contour from the pattern data as the route contour; or acquiring a route description sentence input by the user, analyzing the route description sentence to obtain route shape information, searching an image containing pattern data using the route shape information, and extracting a contour from the pattern data as the route contour.
(Xu) – “A fourth aspect of the embodiments of the present disclosure discloses a graphical user interface of an electronic device, where the electronic device includes a display, an input apparatus, an output apparatus, a memory, and a processor that is configured to execute one or more application programs stored in the memory, and the graphical user interface includes at least two display areas to:” (Para 0058)
“detect an input instruction in a second display area, where the input instruction includes an entered route shape” (Para 0060)
“Referring to FIG. 1.1a and FIG. 1.1b, FIG. 1.1a is a graphical user interface of an electronic device according to an embodiment of the present disclosure, and FIG. 1.1b is another graphical user interface of an electronic device according to an embodiment of the present disclosure. As shown in FIG. 1.1a, the graphical user interface of the electronic device is divided into a first display area and a second display area. The first display area includes two option boxes for route shape planning: a “manual input” option box and a “graphic library” option box. The “manual input” option box is used to enable a function of manually entering a route shape. The “graphic library” option box is used to enable a selection function of a graphic library. The second display area may display map information specified by the user. As shown in FIG. 1.1a, after the user taps the “manual input” option box, the first display area is switched to an input interface shown in FIG. 1.1b. The user may manually enter a route shape on the input interface.” (Para 0116)
Examiner Note: Limitations are listed in the alternate and only one must be demonstrated in the prior art for the purpose of rejection.

Claim 5:
Xu in combination with the references relied upon in Claim 1 teach those respective limitations. Xu further teaches:
wherein the extracting intersection points in the route contour comprises: converting the route contour into a broken line graph; and
(Xu) – “As shown in FIG. 1.1a, after the user taps the “manual input” option box, the first display area is switched to an input interface shown in FIG. 1.1b. The user may manually enter a route shape on the input interface. When the user enters a letter “Z” on the input interface, a route matching the letter “Z” is mapped in the second display area, for example, a route marked in FIG. 1.1b.” (Para 0116)

    PNG
    media_image1.png
    245
    307
    media_image1.png
    Greyscale

Examiner Note: “broken line graph” is being interpreted as an approximation of the input shape consisting of connected lines with angular junctions as shown in Fig. 4 of the instant application. Fig 1.1b of Xu shows such an approximation of the user input. Per BRI, this approximation may be overlaid on a map.

extracting end points and lines therebetween in the broken line graph, wherein the end points comprise the intersection points.
(Xu) – “As shown in FIG. 1.1a, after the user taps the “manual input” option box, the first display area is switched to an input interface shown in FIG. 1.1b. The user may manually enter a route shape on the input interface. When the user enters a letter “Z” on the input interface, a route matching the letter “Z” is mapped in the second display area, for example, a route marked in FIG. 1.1b.” (Para 0116)
Reference Fig 1.1b
Examiner Note: Fig. 1.1b shows the end points of each line segment falling at road intersections.

Claim 6:
Xu in combination with the references relied upon in Claim 1 teach those respective limitations. Xu does not explicitly teach the following limitation. However, Oohashi further teaches:
further comprising: pre-constructing an intersection database using the road network data,
(Oohashi) – “The map data file 51 stores map data, road data, destination data, guidance point data, and other data as various data required for map display, route searching, and route guidance in navigation.” (Para 0040)
 “The road data includes node data and link data, which are data relating to roads such as road locations and types, the number of vehicle lanes, and connection relationships between roads, as well as a road width and narrow angle branching information that specifies when a branching road is a narrow angle branching used in the present example. The road data is used in route searching and map matching, and also used when a travel route found is displayed superimposed on the map data. The node data represents geographical coordinate data of nodes that are used for route searches on maps. For example, connection points of roads such as intersections are represented by nodes, and roads between connection points (that is, non-branching areas of roads) are expressed by links. Thus, the node data also functions as route data that represents route connection relationships … The node data includes intersection nodes that are always set for intersections, and auxiliary nodes that may be secondarily set at characteristic points between intersections (e.g. points that specify the start, middle and end of curves, points where the elevation changes, and the like).” (Para 0041)
Examiner Note: Node Data corresponds with intersection database.

wherein the intersection database comprises all angle sequences corresponding to intersections.
(Oohashi) – “The map data file 51 stores map data, road data, destination data, guidance point data, and other data as various data required for map display, route searching, and route guidance in navigation.” (Para 0040)
 “The road data includes node data and link data, which are data relating to roads such as road locations and types, the number of vehicle lanes, and connection relationships between roads, as well as a road width and narrow angle branching information that specifies when a branching road is a narrow angle branching used in the present example. The road data is used in route searching and map matching, and also used when a travel route found is displayed superimposed on the map data. The node data represents geographical coordinate data of nodes that are used for route searches on maps. For example, connection points of roads such as intersections are represented by nodes, and roads between connection points (that is, non-branching areas of roads) are expressed by links. Thus, the node data also functions as route data that represents route connection relationships … The node data includes intersection nodes that are always set for intersections, and auxiliary nodes that may be secondarily set at characteristic points between intersections (e.g. points that specify the start, middle and end of curves, points where the elevation changes, and the like).” (Para 0041)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the route recommendation method of Xu with Navigation device of Oohashi. One of ordinary skill in the art would have been motivated to make these modifications because “matching to the correct road after passing a narrow angle branching is difficult using dead reckoning navigation alone.” (Oohashi Para 0027)

Claim 9:
Xu in combination with the references relied upon in Claim 6 teach those respective limitations. Xu further teaches:
[selecting the intersection point] which hits the smallest number of intersections.
(Xu) – “the electronic device may determine, from the at least one route, the route with the minimum people flow as the target route, so that the user may not need to worry that a workout is affected because the route is crowded with people.” (Para 0053)
Examiner Note: Bracketed text not explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection. Intersections bring people crossing paths from multiple directions. Therefore minimum people flow corresponds to smallest number of intersections.

Xu does not explicitly teach:
wherein the selecting one of the intersection points comprises: querying the intersection database using the angle sequence corresponding to each intersection point, and determining the number of intersections hit by each intersection point; and

Minamihashi, in the same field of endeavor, teaches:
wherein the selecting one of the intersection points comprises: 
(Minamihashi) – “The present invention relates to a route intersection extraction system and a guidance map generation system used for map data such as navigation.” (Para 0001)
“The road table includes a road figure ID for identifying a figure shape indicating the shape of the road, a road ID given to uniquely identify the road, and an intersection coordinate indicating coordinates of an intersection on the road ID road. Road network information consisting of line segment row passing point coordinates as coordinate points constituting a road center line which is a center line in the road, and road attribute information indicating the name of the road, the width of the road, the number of lanes, etc.” (Para 0021)
“In the case of the navigation system, when the destination of the route guidance is the building T1, the intersection CR1 closest to the building T1 is selected” (Para 0027)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the route recommendation method of Xu with the Intersection extraction system of Minamihashi. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “providing an extraction system and a guidance map generation system.” (Minamihashi Para 0009)

Minamihashi does not explicitly teach:
querying the intersection database using the angle sequence corresponding to each intersection point, and determining the number of intersections hit by each intersection point; and

Oohashi, in the same field of endeavor, teaches:
querying the intersection database using the angle sequence corresponding to each intersection point, and
(Oohashi) – “The map data file 51 stores map data, road data, destination data, guidance point data, and other data as various data required for map display, route searching, and route guidance in navigation.” (Para 0040)
 “The road data includes node data and link data, which are data relating to roads such as road locations and types, the number of vehicle lanes, and connection relationships between roads, as well as a road width and narrow angle branching information that specifies when a branching road is a narrow angle branching used in the present example. The road data is used in route searching and map matching, and also used when a travel route found is displayed superimposed on the map data. The node data represents geographical coordinate data of nodes that are used for route searches on maps. For example, connection points of roads such as intersections are represented by nodes, and roads between connection points (that is, non-branching areas of roads) are expressed by links. Thus, the node data also functions as route data that represents route connection relationships … The node data includes intersection nodes that are always set for intersections, and auxiliary nodes that may be secondarily set at characteristic points between intersections (e.g. points that specify the start, middle and end of curves, points where the elevation changes, and the like).” (Para 0041)

determining the number of intersections hit by each intersection point; and
(Oohashi) -  “The road data includes node data and link data, which are data relating to roads such as road locations and types, the number of vehicle lanes, and connection relationships between roads, as well as a road width and narrow angle branching information that specifies when a branching road is a narrow angle branching used in the present example. The road data is used in route searching and map matching, and also used when a travel route found is displayed superimposed on the map data. The node data represents geographical coordinate data of nodes that are used for route searches on maps. For example, connection points of roads such as intersections are represented by nodes, and roads between connection points (that is, non-branching areas of roads) are expressed by links. Thus, the node data also functions as route data that represents route connection relationships … The node data includes intersection nodes that are always set for intersections, and auxiliary nodes that may be secondarily set at characteristic points between intersections (e.g. points that specify the start, middle and end of curves, points where the elevation changes, and the like).” (Para 0041)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the route recommendation method of Xu with Navigation device of Oohashi. One of ordinary skill in the art would have been motivated to make these modifications because “matching to the correct road after passing a narrow angle branching is difficult using dead reckoning navigation alone.” (Oohashi Para 0027)


Claim 10:
Xu in combination with the references relied upon in Claim 6 teach those respective limitations. Xu does not explicitly teach the following limitation. However, Oohashi further teaches:
wherein the querying the road network data using a corresponding angle sequence of the selected intersection point in the route contour, so as to obtain intersections matched with the selected intersection point as candidate intersections comprises: 
Rejected using the same rationale as Claim 1

querying the intersection database using the angle sequence corresponding to the selected intersection point, and 
(Oohashi) – “The map data file 51 stores map data, road data, destination data, guidance point data, and other data as various data required for map display, route searching, and route guidance in navigation.” (Para 0040)
 “The road data includes node data and link data, which are data relating to roads such as road locations and types, the number of vehicle lanes, and connection relationships between roads, as well as a road width and narrow angle branching information that specifies when a branching road is a narrow angle branching used in the present example. The road data is used in route searching and map matching, and also used when a travel route found is displayed superimposed on the map data. The node data represents geographical coordinate data of nodes that are used for route searches on maps. For example, connection points of roads such as intersections are represented by nodes, and roads between connection points (that is, non-branching areas of roads) are expressed by links. Thus, the node data also functions as route data that represents route connection relationships … The node data includes intersection nodes that are always set for intersections, and auxiliary nodes that may be secondarily set at characteristic points between intersections (e.g. points that specify the start, middle and end of curves, points where the elevation changes, and the like).” (Para 0041)

taking the hit intersections as the candidate intersections respectively.
(Oohashi) – “The map data file 51 stores map data, road data, destination data, guidance point data, and other data as various data required for map display, route searching, and route guidance in navigation.” (Para 0040)
 “The road data includes node data and link data, which are data relating to roads such as road locations and types, the number of vehicle lanes, and connection relationships between roads, as well as a road width and narrow angle branching information that specifies when a branching road is a narrow angle branching used in the present example. The road data is used in route searching and map matching, and also used when a travel route found is displayed superimposed on the map data. The node data represents geographical coordinate data of nodes that are used for route searches on maps. For example, connection points of roads such as intersections are represented by nodes, and roads between connection points (that is, non-branching areas of roads) are expressed by links. Thus, the node data also functions as route data that represents route connection relationships … The node data includes intersection nodes that are always set for intersections, and auxiliary nodes that may be secondarily set at characteristic points between intersections (e.g. points that specify the start, middle and end of curves, points where the elevation changes, and the like).” (Para 0041)
“The navigation device detects the current position using the current position detection device 10, reads map information relating to the periphery of the current position from the map data file 51 in the information storage device 50, and displays the read map information on the display 42. When a destination is input through the input device 41, the information processing control device 20 searches for (calculates) a plurality of travel route candidates from the current position to the destination and displays the travel route candidates on the map displayed on the display 42.” (Para 0074)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the route recommendation method of Xu with Navigation device of Oohashi. One of ordinary skill in the art would have been motivated to make these modifications because “matching to the correct road after passing a narrow angle branching is difficult using dead reckoning navigation alone.” (Oohashi Para 0027)

Claim 11:
Xu in combination with the references relied upon in Claim 1 teach those respective limitations. Xu further teaches:
wherein if the route description information does not contain route position information, the querying the road network data comprises querying the road network data within a first distance range preset by the user; and
(Xu) – “The workout parameter includes multiple option boxes, for example, a “workout type” option box, a “workout distance” option box, a “workout duration” option box, and a “workout calorie” option box. The second display area may display map information specified by the user. As shown in FIG. 1.3a, after the user taps the “graphic library” option box and the “workout distance” option box in the first display area, the first display area is switched to a graphic and distance selection interface shown in FIG. 1.3b. On the graphic and distance selection interface, the user selects a graphic “U” and a workout distance “.sub.5 kilometers”. After the user determines the graphic and the workout distance, a route that matches the graphic “U” and meets the workout distance “.sub.5 kilometers” is mapped in the second display area” (Para 0122)

if the route description information contains the route position information, the querying the road network data comprises querying the road network data corresponding to a route position.
(Xu) – “The workout parameter includes multiple option boxes, for example, a “workout type” option box, a “workout distance” option box, a “workout duration” option box, and a “workout calorie” option box. The second display area may display map information specified by the user. As shown in FIG. 1.3a, after the user taps the “graphic library” option box and the “workout distance” option box in the first display area, the first display area is switched to a graphic and distance selection interface shown in FIG. 1.3b. On the graphic and distance selection interface, the user selects a graphic “U” and a workout distance “.sub.5 kilometers”. After the user determines the graphic and the workout distance, a route that matches the graphic “U” and meets the workout distance “.sub.5 kilometers” is mapped in the second display area” (Para 0122)

Claim 12:
Xu in combination with the references relied upon in Claim 1 teach those respective limitations. Xu further teaches:
wherein the recording a mapped road position if all lines of the route contour are mapped onto connected roads comprises: if all the end points of the route contour are mapped onto the road, determining whether all the lines of each route contour are connected on the road where all the end points are mapped, and if yes, recording the mapped road information; or, if the end points in the route contour which are mapped onto the road exceed a preset proportion, determining whether the end points which are not mapped onto the road have a road in a preset second distance range, and if yes, mapping the end points which are mapped onto the road onto the road in the preset second distance range; and 
 (Xu) – “The electronic device may determine the target route for the user according to the preset rule or the user selection, and record the workout track. In this way, a workout track matching the specified route shape can be presented to the user.”(Para 0023)
“If the map information includes road information, the electronic device may match the road information with the specified route shape, so as to determine at least one route matching the route shape. Alternatively, if the map information does not include road information, the electronic device may directly plan, for the user, at least one route matching the specified route shape.” (Para 0107)
Reference Fig 1.1b
Examiner Note: Fig. 1.1b shows all lines of the route contour mapped to the road. Above limitations are listed in the alternative.

determining whether all the lines of each route contour are connected on the road where the end points are mapped, and if yes, recording the mapped road information.
  (Xu) – “The electronic device may determine the target route for the user according to the preset rule or the user selection, and record the workout track. In this way, a workout track matching the specified route shape can be presented to the user.”(Para 0023)
“If the map information includes road information, the electronic device may match the road information with the specified route shape, so as to determine at least one route matching the route shape. Alternatively, if the map information does not include road information, the electronic device may directly plan, for the user, at least one route matching the specified route shape.” (Para 0107)
Reference Fig 1.1b
Examiner Note: Fig. 1.1b shows all lines of the route contour connected on the road.

Claim 13:
Xu in combination with the references relied upon in Claim 1 teach those respective limitations. Xu further teaches:
wherein the route description information comprises route length information;
(Xu) – “the workout parameter may include but is not limited to: a workout type, a workout distance, workout duration, and workout calories (that is, calories consumed in a workout).” (Para 0120)

in the process of equally scaling the route contour, if a road length corresponding to the mapped road information exceeds the requirement for the route length information, equal- proportion amplification is stopped, and 
(Xu) – “the workout parameter may include but is not limited to: a workout type, a workout distance, workout duration, and workout calories (that is, calories consumed in a workout).” (Para 0120)
“the electronic device needs to determine whether the route information includes a route matching the route shape, and determine whether the route information includes a route that meets the workout parameter. The electronic device recommends, to the user, only a route that meets both of the two conditions.” (Para 0125)
“the electronic device may further correct the recorded workout track. Generally, the recorded workout track is recorded according to an actual workout route of the user. There may be a difference between the workout track and a specified workout route to some extent. After the electronic device corrects the recorded workout track, the recorded workout track can better match the specified workout route shape, so that a presented workout track is better-looking, and user experience is improved. Specifically, that the workout track matches the specified workout route shape may be understood as follows: A matching degree between the workout track and the specified route shape is greater than a preset matching degree” (Para 0131)

the road information with the road length exceeding the requirement for the route length information is not recorded.
(Xu) – “the workout parameter may include but is not limited to: a workout type, a workout distance, workout duration, and workout calories (that is, calories consumed in a workout).” (Para 0120)
“the electronic device needs to determine whether the route information includes a route matching the route shape, and determine whether the route information includes a route that meets the workout parameter. The electronic device recommends, to the user, only a route that meets both of the two conditions.” (Para 0125)
Examiner Note: routes that do not meet the distance parameter are not further processed.

Claim 14:
Xu in combination with the references relied upon in Claim 1 teach those respective limitations. Xu further teaches:
further comprising: providing a route recommendation interface for displaying the recommended routes.
(Xu) – “104. The electronic device recommends the at least one route to a user of the electronic device.” (Para 0114)
“the electronic device may recommend the at least one route to the user of the electronic device in multiple manners, for example, by means of voice, text, or map display. This is not limited in this embodiment of the present disclosure.” (Para 0115)
“Referring to FIG. 1.1a and FIG. 1.1b, FIG. 1.1a is a graphical user interface of an electronic device according to an embodiment of the present disclosure, and FIG. 1.1b is another graphical user interface of an electronic device according to an embodiment of the present disclosure. As shown in FIG. 1.1a, the graphical user interface of the electronic device is divided into a first display area and a second display area. The first display area includes two option boxes for route shape planning: a “manual input” option box and a “graphic library” option box. The “manual input” option box is used to enable a function of manually entering a route shape. The “graphic library” option box is used to enable a selection function of a graphic library. The second display area may display map information specified by the user. As shown in FIG. 1.1a, after the user taps the “manual input” option box, the first display area is switched to an input interface shown in FIG. 1.1b. The user may manually enter a route shape on the input interface. When the user enters a letter “Z” on the input interface, a route matching the letter “Z” is mapped in the second display area, for example, a route marked in FIG. 1.1b.” (Para 0116)

Claim 15:
Xu in combination with the references relied upon in Claim 14 teach those respective limitations. Xu further teaches:
wherein the route recommendation interface comprises a tab component for each recommended route, and the tab component displays attribute information of the corresponding route;
“Referring to FIG. 1.1a and FIG. 1.1b, FIG. 1.1a is a graphical user interface of an electronic device according to an embodiment of the present disclosure, and FIG. 1.1b is another graphical user interface of an electronic device according to an embodiment of the present disclosure. As shown in FIG. 1.1a, the graphical user interface of the electronic device is divided into a first display area and a second display area. The first display area includes two option boxes for route shape planning: a “manual input” option box and a “graphic library” option box. The “manual input” option box is used to enable a function of manually entering a route shape. The “graphic library” option box is used to enable a selection function of a graphic library. The second display area may display map information specified by the user. As shown in FIG. 1.1a, after the user taps the “manual input” option box, the first display area is switched to an input interface shown in FIG. 1.1b. The user may manually enter a route shape on the input interface. When the user enters a letter “Z” on the input interface, a route matching the letter “Z” is mapped in the second display area, for example, a route marked in FIG. 1.1b.” (Para 0116)

when one route tab is selected, the route corresponding to the selected route tab is displayed on a map interface.
“Referring to FIG. 1.1a and FIG. 1.1b, FIG. 1.1a is a graphical user interface of an electronic device according to an embodiment of the present disclosure, and FIG. 1.1b is another graphical user interface of an electronic device according to an embodiment of the present disclosure. As shown in FIG. 1.1a, the graphical user interface of the electronic device is divided into a first display area and a second display area. The first display area includes two option boxes for route shape planning: a “manual input” option box and a “graphic library” option box. The “manual input” option box is used to enable a function of manually entering a route shape. The “graphic library” option box is used to enable a selection function of a graphic library. The second display area may display map information specified by the user. As shown in FIG. 1.1a, after the user taps the “manual input” option box, the first display area is switched to an input interface shown in FIG. 1.1b. The user may manually enter a route shape on the input interface. When the user enters a letter “Z” on the input interface, a route matching the letter “Z” is mapped in the second display area, for example, a route marked in FIG. 1.1b.” (Para 0116)

Claim 16:
Xu in combination with the references relied upon in Claim 15 teach those respective limitations. Xu further teaches:
wherein the attribute information comprises at least one of: the route length information, distance information of the route from the user, and similarity information of the route to the route contour.
(Xu) – “As shown in FIG. 1.3a, after the user taps the “graphic library” option box and the “workout distance” option box in the first display area, the first display area is switched to a graphic and distance selection interface shown in FIG. 1.3b. On the graphic and distance selection interface, the user selects a graphic “U” and a workout distance “.sub.5 kilometers”. After the user determines the graphic and the workout distance, a route that matches the graphic “U” and meets the workout distance “.sub.5 kilometers” is mapped in the second display area, for example, a route marked in FIG. 1.3b. In FIG. 1.2a and FIG. 1.2b and in FIG. 1.3a and FIG. 1.3b, positions of the first display area and the second display area may be distributed in an up down manner; or the first area is located in the second area, for example, a “graphic library”/“manual input” key or an input window is set on a map interface; or another possible implementation exists.” (Para 0122)

Claim 17:
Xu in combination with the references relied upon in Claim 14 teach those respective limitations. Xu further teaches:
wherein the route recommendation interface further comprises: a navigation component or a track recording component;
(Xu) – “The electronic device records a workout track of a user.” (Para 0199)
“The electronic device may splice all workout tracks after recording all sub-routes obtained after the user does a workout; or the electronic device may record a workout track in real time and perform real-time splicing.” (Para 0202)
“the electronic device may further provide services for the user according to a planned route, for example, navigation, performing reminding before a workout, and reporting actual completion progress.” (Para 0202)
“a locating component, configured to obtain map information and provide a service such as navigation for a user;” (Para 0251)
“The electronic device may plan, in the area specified in the map information, at least one route matching the route shape. Further, the electronic device may navigate the planned route for the user in real time, so that the user can do a workout under the guidance of the navigation,” (Para 0113)

wherein the navigation component is displayed when the distance between the selected route and the user is greater than or equal to a preset first distance threshold, the track recording component is displayed when the distance between the selected route and the user is less than or equal to a preset second distance threshold, the first distance threshold being greater than the second distance threshold;
(Xu) – “The electronic device records a workout track of a user.” (Para 0199)
“The electronic device may splice all workout tracks after recording all sub-routes obtained after the user does a workout; or the electronic device may record a workout track in real time and perform real-time splicing.” (Para 0202)
Examiner Note: the navigation component and the track recording component are claimed in the alternate. Therefore only limitations relating to one are required. The workout track may be recorded in real-time. Therefore the distance threshold is zero.

the navigation component is configured to display navigation information from the position of the user to the selected route after triggered; the track recording component is configured to record a route track of the user after triggered.
(Xu) – “The electronic device records a workout track of a user.” (Para 0199)
“The electronic device may splice all workout tracks after recording all sub-routes obtained after the user does a workout; or the electronic device may record a workout track in real time and perform real-time splicing.” (Para 0202)

Claim 18:
Xu explicitly teaches:
An electronic device, comprising: at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform a method for determining a route, wherein the method comprises:
(Xu) – “A route recommendation method, an electronic device, and an graphical user interface are disclosed. In an embodiment a route recommendation method includes obtaining a specified route shape, obtaining specified map information, determining at least one route that is in the map information and matches the route shape and recommending the at least one route to a user of the electronic device.” (Abstract)
“an electronic device, where the electronic device includes a processor, an input apparatus, an output apparatus, and a memory. The memory is configured to store an instruction, and the processor is configured to run the instruction. The processor runs the instruction, so as to perform some or all steps of any method in the first aspect of the embodiments of the present disclosure.” (Para 0057)

acquiring route description information input by a user, and acquiring a route contour with the route description information;
(Xu) – “A fourth aspect of the embodiments of the present disclosure discloses a graphical user interface of an electronic device, where the electronic device includes a display, an input apparatus, an output apparatus, a memory, and a processor that is configured to execute one or more application programs stored in the memory, and the graphical user interface includes at least two display areas to:” (Para 0058)
“detect an input instruction in a second display area, where the input instruction includes an entered route shape” (Para 0060)
“in response to the input instruction, map, in the specified map information, at least one route matching the route shape.” (Para 0061)

matching the route contour in road network data to obtain the route matched with the route contour, so as to generate recommended routes, 
(Xu) – “in response to the input instruction, map, in the specified map information, at least one route matching the route shape.” (Para 0061)
“103. The electronic device determines at least one route that is in the map information and matches the route shape.” (Para 0105)
“104. The electronic device recommends the at least one route to a user of the electronic device.” (Para 0114)


querying the road network data [using a corresponding angle sequence of the selected intersection point in the route contour, so as to obtain intersections matched with the selected intersection point as candidate intersections];
(Xu) – “in response to the input instruction, map, in the specified map information, at least one route matching the route shape.” (Para 0061)
“103. The electronic device determines at least one route that is in the map information and matches the route shape.” (Para 0105)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.


traversing [the candidate intersections], fixedly mapping [the selected intersection point] to the positions [of the candidate intersections], 
(Xu) – “after the electronic device determines the matched at least one route, the electronic device may map the at least one route in the map information, further determine the target route from the mapped at least one route according to the preset rule or the user selection, and record the workout track of the user.” (Para 0130)
“the electronic device may further correct the recorded workout track. Generally, the recorded workout track is recorded according to an actual workout route of the user. There may be a difference between the workout track and a specified workout route to some extent. After the electronic device corrects the recorded workout track, the recorded workout track can better match the specified workout route shape, so that a presented workout track is better-looking, and user experience is improved. Specifically, that the workout track matches the specified workout route shape may be understood as follows: A matching degree between the workout track and the specified route shape is greater than a preset matching degree” (Para 0131)

equally scaling the route contour in the road network data, and 
(Xu) - “the electronic device may further correct the recorded workout track. Generally, the recorded workout track is recorded according to an actual workout route of the user. There may be a difference between the workout track and a specified workout route to some extent. After the electronic device corrects the recorded workout track, the recorded workout track can better match the specified workout route shape, so that a presented workout track is better-looking, and user experience is improved. Specifically, that the workout track matches the specified workout route shape may be understood as follows: A matching degree between the workout track and the specified route shape is greater than a preset matching degree” (Para 0131)
Examiner Note: matching degree corresponds to scaling

recording mapped road information if all lines of the route contour are mapped onto connected roads; and
(Xu) – “after the electronic device determines the matched at least one route, the electronic device may map the at least one route in the map information, further determine the target route from the mapped at least one route according to the preset rule or the user selection, and record the workout track of the user.” (Para 0130)
“the electronic device may further correct the recorded workout track. Generally, the recorded workout track is recorded according to an actual workout route of the user. There may be a difference between the workout track and a specified workout route to some extent. After the electronic device corrects the recorded workout track, the recorded workout track can better match the specified workout route shape, so that a presented workout track is better-looking, and user experience is improved. Specifically, that the workout track matches the specified workout route shape may be understood as follows: A matching degree between the workout track and the specified route shape is greater than a preset matching degree” (Para 0131)

generating the recommended routes with the recorded road information.
(Xu) – “in response to the input instruction, map, in the specified map information, at least one route matching the route shape.” (Para 0061)
“103. The electronic device determines at least one route that is in the map information and matches the route shape.” (Para 0105)
“104. The electronic device recommends the at least one route to a user of the electronic device.” (Para 0114)

Xu does not explicitly teach:
wherein this step specifically comprises: extracting intersection points in the route contour, each of which is formed by intersecting at least two lines; selecting one of the intersection points, and… using a corresponding angle sequence of the selected intersection point in the route contour, so as to obtain intersections matched with the selected intersection point as candidate intersections… the candidate intersections… the selected intersection point… of the candidate intersections

Minamihashi, in the same field of endeavor teaches:
wherein this step specifically comprises: extracting intersection points in the route contour, each of which is formed by intersecting at least two lines;
(Minamihashi) – “The present invention relates to a route intersection extraction system and a guidance map generation system used for map data such as navigation.” (Para 0001)
“The road table includes a road figure ID for identifying a figure shape indicating the shape of the road, a road ID given to uniquely identify the road, and an intersection coordinate indicating coordinates of an intersection on the road ID road. Road network information consisting of line segment row passing point coordinates as coordinate points constituting a road center line which is a center line in the road, and road attribute information indicating the name of the road, the width of the road, the number of lanes, etc.” (Para 0021)
Examiner Note: Per BRI, any intersection comprises at least two lines intersecting.

selecting one of the intersection points, and … the selected intersection point
(Minamihashi) – “In the case of the navigation system, when the destination of the route guidance is the building T1, the intersection CR1 closest to the building T1 is selected” (Para 0027)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the route recommendation method of Xu with the Intersection extraction system of Minamihashi. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “providing an extraction system and a guidance map generation system.” (Minamihashi Para 0009)

Minamihashi does not explicitly teach:
using a corresponding angle sequence of the selected intersection point in the route contour, so as to obtain intersections matched with the selected intersection point as candidate intersections… the candidate intersections… of the candidate intersections

Oohashi, in the same field of endeavor teaches:
using a corresponding angle sequence of the selected intersection point in the route contour, so as to obtain intersections matched with the selected intersection point as candidate intersections… the candidate intersections… of the candidate intersections
(Oohashi) – “The map data file 51 stores map data, road data, destination data, guidance point data, and other data as various data required for map display, route searching, and route guidance in navigation.” (Para 0040)
 “The road data includes node data and link data, which are data relating to roads such as road locations and types, the number of vehicle lanes, and connection relationships between roads, as well as a road width and narrow angle branching information that specifies when a branching road is a narrow angle branching used in the present example. The road data is used in route searching and map matching, and also used when a travel route found is displayed superimposed on the map data. The node data represents geographical coordinate data of nodes that are used for route searches on maps. For example, connection points of roads such as intersections are represented by nodes, and roads between connection points (that is, non-branching areas of roads) are expressed by links. Thus, the node data also functions as route data that represents route connection relationships … The node data includes intersection nodes that are always set for intersections, and auxiliary nodes that may be secondarily set at characteristic points between intersections (e.g. points that specify the start, middle and end of curves, points where the elevation changes, and the like).” (Para 0041)
“The navigation device detects the current position using the current position detection device 10, reads map information relating to the periphery of the current position from the map data file 51 in the information storage device 50, and displays the read map information on the display 42. When a destination is input through the input device 41, the information processing control device 20 searches for (calculates) a plurality of travel route candidates from the current position to the destination and displays the travel route candidates on the map displayed on the display 42.” (Para 0074)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the route recommendation method of Xu with Navigation device of Oohashi. One of ordinary skill in the art would have been motivated to make these modifications because “matching to the correct road after passing a narrow angle branching is difficult using dead reckoning navigation alone.” (Oohashi Para 0027)

Claim 19:
Xu in combination with the references relied upon in Claim 18 teach those respective limitations. Xu further teaches:
wherein the acquiring route description information input by a user, and acquiring a route contour with the route description information comprises: acquiring a route contour track drawn by the user, and acquiring the route contour using the route contour track; or acquiring an image which is imported by the user and contains pattern data, and extracting a contour from the pattern data as the route contour; or acquiring a route description text input by the user, analyzing the route description text to obtain route shape information, searching an image containing pattern data using the route shape information, and extracting a contour from the pattern data as the route contour; or acquiring a route description sentence input by the user, analyzing the route description sentence to obtain route shape information, searching an image containing pattern data using the route shape information, and extracting a contour from the pattern data as the route contour.
(Xu) – “A fourth aspect of the embodiments of the present disclosure discloses a graphical user interface of an electronic device, where the electronic device includes a display, an input apparatus, an output apparatus, a memory, and a processor that is configured to execute one or more application programs stored in the memory, and the graphical user interface includes at least two display areas to:” (Para 0058)
“detect an input instruction in a second display area, where the input instruction includes an entered route shape” (Para 0060)
“Referring to FIG. 1.1a and FIG. 1.1b, FIG. 1.1a is a graphical user interface of an electronic device according to an embodiment of the present disclosure, and FIG. 1.1b is another graphical user interface of an electronic device according to an embodiment of the present disclosure. As shown in FIG. 1.1a, the graphical user interface of the electronic device is divided into a first display area and a second display area. The first display area includes two option boxes for route shape planning: a “manual input” option box and a “graphic library” option box. The “manual input” option box is used to enable a function of manually entering a route shape. The “graphic library” option box is used to enable a selection function of a graphic library. The second display area may display map information specified by the user. As shown in FIG. 1.1a, after the user taps the “manual input” option box, the first display area is switched to an input interface shown in FIG. 1.1b. The user may manually enter a route shape on the input interface.” (Para 0116)
Examiner Note: Limitations are listed in the alternate and only one must be demonstrated in the prior art for the purpose of rejection.

Claim 20:
Xu explicitly teaches:
A non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause the computer to perform a method for determining a route, wherein the method comprises:
(Xu) – “A route recommendation method, an electronic device, and an graphical user interface are disclosed. In an embodiment a route recommendation method includes obtaining a specified route shape, obtaining specified map information, determining at least one route that is in the map information and matches the route shape and recommending the at least one route to a user of the electronic device.” (Abstract)
“an electronic device, where the electronic device includes a processor, an input apparatus, an output apparatus, and a memory. The memory is configured to store an instruction, and the processor is configured to run the instruction. The processor runs the instruction, so as to perform some or all steps of any method in the first aspect of the embodiments of the present disclosure.” (Para 0057)

acquiring route description information input by a user, and acquiring a route contour with the route description information;
(Xu) – “A fourth aspect of the embodiments of the present disclosure discloses a graphical user interface of an electronic device, where the electronic device includes a display, an input apparatus, an output apparatus, a memory, and a processor that is configured to execute one or more application programs stored in the memory, and the graphical user interface includes at least two display areas to:” (Para 0058)
“detect an input instruction in a second display area, where the input instruction includes an entered route shape” (Para 0060)
“in response to the input instruction, map, in the specified map information, at least one route matching the route shape.” (Para 0061)

matching the route contour in road network data to obtain the route matched with the route contour, so as to generate recommended routes, 
(Xu) – “in response to the input instruction, map, in the specified map information, at least one route matching the route shape.” (Para 0061)
“103. The electronic device determines at least one route that is in the map information and matches the route shape.” (Para 0105)
“104. The electronic device recommends the at least one route to a user of the electronic device.” (Para 0114)


querying the road network data [using a corresponding angle sequence of the selected intersection point in the route contour, so as to obtain intersections matched with the selected intersection point as candidate intersections];
(Xu) – “in response to the input instruction, map, in the specified map information, at least one route matching the route shape.” (Para 0061)
“103. The electronic device determines at least one route that is in the map information and matches the route shape.” (Para 0105)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.


traversing [the candidate intersections], fixedly mapping [the selected intersection point] to the positions [of the candidate intersections], 
(Xu) – “after the electronic device determines the matched at least one route, the electronic device may map the at least one route in the map information, further determine the target route from the mapped at least one route according to the preset rule or the user selection, and record the workout track of the user.” (Para 0130)
“the electronic device may further correct the recorded workout track. Generally, the recorded workout track is recorded according to an actual workout route of the user. There may be a difference between the workout track and a specified workout route to some extent. After the electronic device corrects the recorded workout track, the recorded workout track can better match the specified workout route shape, so that a presented workout track is better-looking, and user experience is improved. Specifically, that the workout track matches the specified workout route shape may be understood as follows: A matching degree between the workout track and the specified route shape is greater than a preset matching degree” (Para 0131)

equally scaling the route contour in the road network data, and 
(Xu) - “the electronic device may further correct the recorded workout track. Generally, the recorded workout track is recorded according to an actual workout route of the user. There may be a difference between the workout track and a specified workout route to some extent. After the electronic device corrects the recorded workout track, the recorded workout track can better match the specified workout route shape, so that a presented workout track is better-looking, and user experience is improved. Specifically, that the workout track matches the specified workout route shape may be understood as follows: A matching degree between the workout track and the specified route shape is greater than a preset matching degree” (Para 0131)
Examiner Note: matching degree corresponds to scaling

recording mapped road information if all lines of the route contour are mapped onto connected roads; and
(Xu) – “after the electronic device determines the matched at least one route, the electronic device may map the at least one route in the map information, further determine the target route from the mapped at least one route according to the preset rule or the user selection, and record the workout track of the user.” (Para 0130)
“the electronic device may further correct the recorded workout track. Generally, the recorded workout track is recorded according to an actual workout route of the user. There may be a difference between the workout track and a specified workout route to some extent. After the electronic device corrects the recorded workout track, the recorded workout track can better match the specified workout route shape, so that a presented workout track is better-looking, and user experience is improved. Specifically, that the workout track matches the specified workout route shape may be understood as follows: A matching degree between the workout track and the specified route shape is greater than a preset matching degree” (Para 0131)

generating the recommended routes with the recorded road information.
(Xu) – “in response to the input instruction, map, in the specified map information, at least one route matching the route shape.” (Para 0061)
“103. The electronic device determines at least one route that is in the map information and matches the route shape.” (Para 0105)
“104. The electronic device recommends the at least one route to a user of the electronic device.” (Para 0114)

Xu does not explicitly teach:
wherein this step specifically comprises: extracting intersection points in the route contour, each of which is formed by intersecting at least two lines; selecting one of the intersection points, and… using a corresponding angle sequence of the selected intersection point in the route contour, so as to obtain intersections matched with the selected intersection point as candidate intersections… the candidate intersections… the selected intersection point… of the candidate intersections

Minamihashi, in the same field of endeavor teaches:
wherein this step specifically comprises: extracting intersection points in the route contour, each of which is formed by intersecting at least two lines;
(Minamihashi) – “The present invention relates to a route intersection extraction system and a guidance map generation system used for map data such as navigation.” (Para 0001)
“The road table includes a road figure ID for identifying a figure shape indicating the shape of the road, a road ID given to uniquely identify the road, and an intersection coordinate indicating coordinates of an intersection on the road ID road. Road network information consisting of line segment row passing point coordinates as coordinate points constituting a road center line which is a center line in the road, and road attribute information indicating the name of the road, the width of the road, the number of lanes, etc.” (Para 0021)
Examiner Note: Per BRI, any intersection comprises at least two lines intersecting.

selecting one of the intersection points, and … the selected intersection point
(Minamihashi) – “In the case of the navigation system, when the destination of the route guidance is the building T1, the intersection CR1 closest to the building T1 is selected” (Para 0027)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the route recommendation method of Xu with the Intersection extraction system of Minamihashi. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “providing an extraction system and a guidance map generation system.” (Minamihashi Para 0009)

Minamihashi does not explicitly teach:
using a corresponding angle sequence of the selected intersection point in the route contour, so as to obtain intersections matched with the selected intersection point as candidate intersections… the candidate intersections… of the candidate intersections

Oohashi, in the same field of endeavor teaches:
using a corresponding angle sequence of the selected intersection point in the route contour, so as to obtain intersections matched with the selected intersection point as candidate intersections… the candidate intersections… of the candidate intersections
(Oohashi) – “The map data file 51 stores map data, road data, destination data, guidance point data, and other data as various data required for map display, route searching, and route guidance in navigation.” (Para 0040)
 “The road data includes node data and link data, which are data relating to roads such as road locations and types, the number of vehicle lanes, and connection relationships between roads, as well as a road width and narrow angle branching information that specifies when a branching road is a narrow angle branching used in the present example. The road data is used in route searching and map matching, and also used when a travel route found is displayed superimposed on the map data. The node data represents geographical coordinate data of nodes that are used for route searches on maps. For example, connection points of roads such as intersections are represented by nodes, and roads between connection points (that is, non-branching areas of roads) are expressed by links. Thus, the node data also functions as route data that represents route connection relationships … The node data includes intersection nodes that are always set for intersections, and auxiliary nodes that may be secondarily set at characteristic points between intersections (e.g. points that specify the start, middle and end of curves, points where the elevation changes, and the like).” (Para 0041)
“The navigation device detects the current position using the current position detection device 10, reads map information relating to the periphery of the current position from the map data file 51 in the information storage device 50, and displays the read map information on the display 42. When a destination is input through the input device 41, the information processing control device 20 searches for (calculates) a plurality of travel route candidates from the current position to the destination and displays the travel route candidates on the map displayed on the display 42.” (Para 0074)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the route recommendation method of Xu with Navigation device of Oohashi. One of ordinary skill in the art would have been motivated to make these modifications because “matching to the correct road after passing a narrow angle branching is difficult using dead reckoning navigation alone.” (Oohashi Para 0027)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US20190063926) in view of Minamihashi (JP5706634) further in view of Oohashi (Us20100217524) further in view of Zhang (US20190355122).

Claim 3:
Xu in combination with the references relied upon in Claim 2 teach those respective limitations. Xu further teaches:
wherein the extracting a contour from the pattern data comprises: 
(Xu) – “A fourth aspect of the embodiments of the present disclosure discloses a graphical user interface of an electronic device, where the electronic device includes a display, an input apparatus, an output apparatus, a memory, and a processor that is configured to execute one or more application programs stored in the memory, and the graphical user interface includes at least two display areas to:” (Para 0058)
“detect an input instruction in a second display area, where the input instruction includes an entered route shape” (Para 0060)
“Referring to FIG. 1.1a and FIG. 1.1b, FIG. 1.1a is a graphical user interface of an electronic device according to an embodiment of the present disclosure, and FIG. 1.1b is another graphical user interface of an electronic device according to an embodiment of the present disclosure. As shown in FIG. 1.1a, the graphical user interface of the electronic device is divided into a first display area and a second display area. The first display area includes two option boxes for route shape planning: a “manual input” option box and a “graphic library” option box. The “manual input” option box is used to enable a function of manually entering a route shape. The “graphic library” option box is used to enable a selection function of a graphic library. The second display area may display map information specified by the user. As shown in FIG. 1.1a, after the user taps the “manual input” option box, the first display area is switched to an input interface shown in FIG. 1.1b. The user may manually enter a route shape on the input interface.” (Para 0116)


selecting one contour from a cluster obtained by the clustering operation as the route contour.
(Xu) – “After the electronic device obtains the specified route shape and the specified map information, the electronic device may determine at least one route that is in the map information and matches the route shape.” (Para 0106)

Xu does not explicitly teach:
extracting contours of the pattern data from the searched image based on an edge detection algorithm; clustering the contours based on feature points of the contours; and

Zhang in the same field of endeavor teaches:
extracting contours of the pattern data from the searched image based on an edge detection algorithm;
(Zhang) - “the instruction is further used to perform the following operations; and the performing line detection on the multi-color channel data of each pixel in the color image includes: performing Canny edge detection on each of all multi-color channels in the color image, marking all detected edges on all the multi-color channels as edge points, and constructing a multi-color channel hybrid edge; and performing Hough line detection on the edge points on the multi-channel hybrid edge, and adding a detected straight line to a candidate document edge list.” (Para 0017)

clustering the contours based on feature points of the contours; and
(Zhang) - “the instruction is further used to perform the following operations; and the performing line detection on the multi-color channel data of each pixel in the color image includes: performing Canny edge detection on each of all multi-color channels in the color image, marking all detected edges on all the multi-color channels as edge points, and constructing a multi-color channel hybrid edge; and performing Hough line detection on the edge points on the multi-channel hybrid edge, and adding a detected straight line to a candidate document edge list.” (Para 0017)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the route recommendation method of Xu with the edge detection of Zhang. One of ordinary skill in the art would have been motivated to make these modifications because “Such a method and an interface can be used to respond to a customized requirement of a user more quickly, efficiently, and intelligently” (Zhang Para 0006)


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US20190063926) in view of Minamihashi (JP5706634) further in view of Oohashi (US20100217524) further in view of Xiong (US20200117943).

Claim 4:
Xu in combination with the references relied upon in Claim 2 teach those respective limitations. Xu does not explicitly teach the following limitations. However, Xiong further teaches:
before the extracting a contour from the pattern data, further comprising: converting the searched images into binary images; and
(Xiong) – “Binarization processing is performed on the image, to set pixel points corresponding to text in the image to a specified color, and a binary image is obtained. A connected domain of pixels of the specified color in the binary image is detected, to obtain a candidate connected region. Connected domain candidate boundaries corresponding to a text region are extracted from the binary image, and the extracting is based on boundaries of the candidate connected region in the binary image and a text arrangement direction.” (Abstract)
Examiner Note: One of ordinary skill in the art will recognize that this operation is clearly relevant if it is done before extracting a contour.

deleting the image containing more than one connected domain.
(Xiong) – “Binarization processing is performed on the image, to set pixel points corresponding to text in the image to a specified color, and a binary image is obtained. A connected domain of pixels of the specified color in the binary image is detected, to obtain a candidate connected region. Connected domain candidate boundaries corresponding to a text region are extracted from the binary image, and the extracting is based on boundaries of the candidate connected region in the binary image and a text arrangement direction.” (Abstract)
“overly dense and overly sparse connected regions are deleted. Such types of connected regions are determined as noise connected regions and thus are removed.” (Para 0135)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the route recommendation method of Xu with the binarization processing of Xiong. One of ordinary skill in the art would have been motivated to make these modifications in order to “achieve high efficiency, accuracy, and general applicability to perform the text location detection in an image or a video.” (Xiong Para 0012)

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US20190063926) in view of Minamihashi (JP5706634) further in view of Oohashi (US20100217524) further in view of Lee (KR20140111106) further still in view of Sun (US 20170276499).

Claim 7:
Xu in combination with the references relied upon in Claim 6 teach those respective limitations. Xu does not explicitly teach the following limitation. However, Oohashi further teaches:

determining comprised angles formed between roads in each combination in sequence in a preset direction to form the angle sequence corresponding to the combination;
(Oohashi) – “The map data file 51 stores map data, road data, destination data, guidance point data, and other data as various data required for map display, route searching, and route guidance in navigation.” (Para 0040)
 “The road data includes node data and link data, which are data relating to roads such as road locations and types, the number of vehicle lanes, and connection relationships between roads, as well as a road width and narrow angle branching information that specifies when a branching road is a narrow angle branching used in the present example. The road data is used in route searching and map matching, and also used when a travel route found is displayed superimposed on the map data. The node data represents geographical coordinate data of nodes that are used for route searches on maps. For example, connection points of roads such as intersections are represented by nodes, and roads between connection points (that is, non-branching areas of roads) are expressed by links. Thus, the node data also functions as route data that represents route connection relationships … The node data includes intersection nodes that are always set for intersections, and auxiliary nodes that may be secondarily set at characteristic points between intersections (e.g. points that specify the start, middle and end of curves, points where the elevation changes, and the like).” (Para 0041)
“The information processing control device 20 acquires various sensor information detected by the current position detection device 10 and the like (S1). The information processing control device 20 then advances an estimated position P of the vehicle based on dead reckoning navigation and positions of candidate points according to the following sequence (S2). Using a previous estimated position (P0) as a reference, an estimated position (P1) based on the vehicle movement distance and heading is calculated, and an estimated heading (advancing direction) at the estimated position P1 based on the estimated path is calculated. Candidate points for the estimated position P1 are identified.” (Para 0084)

recording the angle sequences corresponding to all the combinations of the intersection; and 
(Oohashi) – “The map data file 51 stores map data, road data, destination data, guidance point data, and other data as various data required for map display, route searching, and route guidance in navigation.” (Para 0040)
 “The road data includes node data and link data, which are data relating to roads such as road locations and types, the number of vehicle lanes, and connection relationships between roads, as well as a road width and narrow angle branching information that specifies when a branching road is a narrow angle branching used in the present example. The road data is used in route searching and map matching, and also used when a travel route found is displayed superimposed on the map data. The node data represents geographical coordinate data of nodes that are used for route searches on maps. For example, connection points of roads such as intersections are represented by nodes, and roads between connection points (that is, non-branching areas of roads) are expressed by links. Thus, the node data also functions as route data that represents route connection relationships … The node data includes intersection nodes that are always set for intersections, and auxiliary nodes that may be secondarily set at characteristic points between intersections (e.g. points that specify the start, middle and end of curves, points where the elevation changes, and the like).” (Para 0041)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the route recommendation method of Xu with Navigation device of Oohashi. One of ordinary skill in the art would have been motivated to make these modifications because “matching to the correct road after passing a narrow angle branching is difficult using dead reckoning navigation alone.” (Oohashi Para 0027)

Oohashi does not explicitly teach:
wherein the pre-constructing an intersection database using the road network data comprises: for each intersection, extracting all combinations with the intersection as a road intersection point;… establishing inverted indexes of the intersections with the angle sequences as keys, so as to construct the intersection database.

Lee in the same field of endeavor teaches:
wherein the pre-constructing an intersection database using the road network data comprises: for each intersection, extracting all combinations with the intersection as a road intersection point;
(Lee) – “The method comprises steps of securing an image of a crossroad; extracting information on features from the secured image of the crossroad; storing the information on features by matching the information on features with information on a map of the crossroad.” (Abstract)
“the database building device extracts feature information from the image of the intersection area obtained through operation 620” (Para 0066)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the route recommendation method of Xu with database generation method of Lee. One of ordinary skill in the art would have been motivated to make these modifications because in doing so “the resource and time consumed for building the database can be reduced and easy road and street searching service is provided to users.” (Lee Abstract)

Lee does not explicitly teach:
establishing inverted indexes of the intersections with the angle sequences as keys, so as to construct the intersection database.

Sun in the same field of endeavor teaches:
establishing inverted indexes of the intersections with the angle sequences as keys, so as to construct the intersection database.
(Sun) – S140, calculating intersections of the routes available for the start point and the routes available for the end point, and using the routes in the intersections as candidate routes.” (Para 0044)
“According to the driving route matching method provided in this embodiment of the present invention, the existing routes are stored in an inverted index manner in the database of existing routes, and the existing routes are sorted according to an order of values of attributes, such as start point hash codes, end point hash codes, and/or intermediate point hash codes, in the existing routes.” (Para 0054)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the route recommendation method of Xu with the driving route matching method of Sun. One of ordinary skill in the art would have been motivated to make these modifications because “The driving route matching method and apparatus enable a remarkable improvement in the efficiency of driving route matching.” (Sun Abstract)

Claim 8:
Xu in combination with the references relied upon in Claim 7 teach those respective limitations. Xu does not explicitly teach the following limitation. However, Lee further teaches:
wherein the corresponding angle sequence of the intersection point in the route contour is determined by: determining comprised angles formed between the lines at the intersection point in the route contour in sequence in a preset direction, so as to form the angle sequence corresponding to the intersection point.
(Oohashi) – “The map data file 51 stores map data, road data, destination data, guidance point data, and other data as various data required for map display, route searching, and route guidance in navigation.” (Para 0040)
 “The road data includes node data and link data, which are data relating to roads such as road locations and types, the number of vehicle lanes, and connection relationships between roads, as well as a road width and narrow angle branching information that specifies when a branching road is a narrow angle branching used in the present example. The road data is used in route searching and map matching, and also used when a travel route found is displayed superimposed on the map data. The node data represents geographical coordinate data of nodes that are used for route searches on maps. For example, connection points of roads such as intersections are represented by nodes, and roads between connection points (that is, non-branching areas of roads) are expressed by links. Thus, the node data also functions as route data that represents route connection relationships … The node data includes intersection nodes that are always set for intersections, and auxiliary nodes that may be secondarily set at characteristic points between intersections (e.g. points that specify the start, middle and end of curves, points where the elevation changes, and the like).” (Para 0041)
“The information processing control device 20 acquires various sensor information detected by the current position detection device 10 and the like (S1). The information processing control device 20 then advances an estimated position P of the vehicle based on dead reckoning navigation and positions of candidate points according to the following sequence (S2). Using a previous estimated position (P0) as a reference, an estimated position (P1) based on the vehicle movement distance and heading is calculated, and an estimated heading (advancing direction) at the estimated position P1 based on the estimated path is calculated. Candidate points for the estimated position P1 are identified.” (Para 0084)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the route recommendation method of Xu with Navigation device of Oohashi. One of ordinary skill in the art would have been motivated to make these modifications because “matching to the correct road after passing a narrow angle branching is difficult using dead reckoning navigation alone.” (Oohashi Para 0027)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID RUBEN PEDERSEN whose telephone number is (571)272-9696. The examiner can normally be reached M-Th: 07:00 -16:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID RUBEN PEDERSEN/Examiner, Art Unit 3667                                                                                                                                                                                                        

/TUAN C TO/Primary Examiner, Art Unit 3667